11/21/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0202



                               DA 21-0202

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

SEIDEL PINE,

           Defendant and Appellant.


                                ORDER


     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including December 28, 2022, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                 November 21 2022